PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,024,911
Issue Date: 01 Jun 2021
Application No. 16/549,084
Filing or 371(c) Date: 23 Aug 2019
Attorney Docket No. 19WI0145US


:
:	DECISION ON PETITION
:
:
:



This is a decision on the response filed August 19, 2021, which is being treated as a request under 37 CFR §3.81(b), to correct the name of the assignee on the front page of the above-identified patent by way of a certificate of correction.

The request is DISMISSED.
    
U.S. Patent and Trademark Office assignment records disclose no assignment “Jiangsu 
Contemporary Amperex Technology Limuited, Jiangsu (CN)” was executed as an assignment on August 23, 2019 as stated by applicant.  

Applicant should have submitted the assignment to the Assignment Services Branch for recordation, separately, accompanied by a completed cover sheet as specified in §§ 3.28 and 3.31.

The combined assignment-declaration was submitted via EFS-Web on August 23, 2019. However, per the Office policy, as set forth in MPEP 602.01(a)(II), the assignment was not forwarded to the Assignment Services Branch for recordation.

For EFS-Web filing of application papers, EFS-Web does not accept assignments for recording purposes when filing an application. Assignments submitted via EFS-Web will be made of record in the application, and will not be forwarded to the Assignment Recordation Branch for recordation by the Office. Recording of assignments may only be done electronically in EPAS (Electronic Patent Assignment System). If an applicant files the assignment-statement for recording via EPAS and utilizes the check-box, the Office will place a copy of the assignment-statement in the application file.

Accordingly, since no assignment was submitted for recordation as specified in §§ 3.28 and 3.31, issuance of a certificate of correction would not be proper. For this reason, the request cannot be granted at this time.

Inquiries related this communication should be directed to the undersigned at (571)272-3213.


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Examiner
Office of Petitions